Citation Nr: 1636521	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  15-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1961 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period of the claim, the Veteran's TBI residuals have caused occasional disorientation to two of the four aspects (person, time, place, situation) of orientation; they have not caused more severe symptoms under any pertinent facet of cognitive impairment.


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a disability rating of 40 percent for TBI residuals, but not higher, have been met.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran was also afforded an appropriate VA examination to address the severity of his TBI residuals.  In addition, he was afforded an opportunity to testify at a hearing before the Board, but declined.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability Ratings: General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Residuals of a TBI

The Veteran's TBI residuals are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  Diagnostic Code 8045 provides that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated for rating purposes under a table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" (the TBI Rating Table).

In addition, subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI should be evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the TBI Rating Table.  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, should be separately evaluated, rather than evaluated under the TBI Rating Table.

Physical or neurological dysfunction should be evaluated under alternate diagnostic codes if such codes would result in a higher disability rating.

The TBI Rating Table contains 10 important facets of TBI-related cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation would be assigned if 3 is the highest level of evaluation for any facet.



The TBI Rating Table provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired - May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication. Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows: Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).
 
Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In response to his September 2012 claim for an increased disability rating for TBI residuals, the Veteran was afforded a VA examination in February 2013.  The examiner noted the Veteran had been service connected for the residuals of a TBI which was suffered when he ejected from an aircraft in a parachute in April 1966.  The examiner noted the Veteran's reports that he had had residual memory problems for names and faces, which had worsened, as well as difficulty focusing.  The Veteran stated that in 2011, he developed recurrent transient "dissociative" episodes in which he became disoriented to what he was doing.  He provided examples, such as getting lost while driving, in addition to episodes lasting between 5 and 30 minutes when he sat in front of a computer and did not know what he was doing.  The examiner stated that the Veteran denied disorientation to person, place and time during these episodes.  The Veteran reported 2 such episodes over the prior 6 months and approximately 4 episodes over the prior year.  The Veteran denied episodes of loss of consciousness, and he denied headaches.  He did report recurrent episodes of brief dizziness or lightheadedness associated with changes in posture and balance, and problems with a gait imbalance for the previous 6 months in which he veered to the left.  

The examiner proceeded to evaluate the Veteran's functional status under the 10 facets of TBI-related cognitive impairment and subjective symptoms shown in the TBI Rating Table above.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  With regard to memory, attention, concentration, and executive function, the examiner indicated the Veteran had a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words or often misplacing items), mild loss of attention, concentration, or executive functions, but without objective evidence on testing.  The examiner indicated the Veteran's judgment was normal, that his social interaction was routinely appropriate, and that he was always oriented to person, time, place, and situation.  She indicated the Veteran's motor activity was normal, that he had normal spatial orientation, and that he had no subjective symptoms.  She found the Veteran had no neurobehavioral effects, that he was able to communicate by spoken and written language and to comprehend spoken and written language, and that he had normal consciousness.  The examiner found the Veteran's memory and attention problems were at least as likely as not associated with his TBI.  However, she stated that none of the Veteran's subjective symptoms or any mental, physical or neurological conditions were attributable to his TBI.  Specifically, she stated that the Veteran's recurrent transient "dissociative" episodes were less likely than not associated with his TBI.  Importantly, the examiner noted that the examination did not include any neuropsychological testing, laboratory testing, diagnostic imaging studies, or diagnostic procedures.

On the basis of the February 2013 examiner's finding that the Veteran's mild loss of memory and focus were attributable to his TBI, the RO continued the Veteran's previously assigned 10 percent rating.

Records of the Veteran's treatment by a private neurologist, Dr. S.K., were subsequently obtained.  They showed that in February 2013, the Veteran reported he had had 3 dissociative episodes in 2007, 2010, and 2012, respectively.  He reported that one episode occurred when he was driving and did not know where he was.  Another episode involved sitting at a computer and not knowing what he was doing.  On the third occasion, he was riding his bicycle and did not know where he was.  Dr. S.K. provided a diagnosis of "other alteration of consciousness," and ordered diagnostic testing.  An electroencephalogram (EEG) as well as magnetic resonance imaging (MRI) tests were performed, and they showed right temporal slowing with focal brain abnormality, as well as 2 punctate lesions in the right subcortex.  On the basis of these results, Dr. S.K. provided a diagnosis of partial seizure disorder, with a likely etiology of the Veteran's remote TBI in 1966.

Upon a careful review of the foregoing, the Board finds that a 40 percent rating for the Veteran's TBI residuals is warranted throughout the period of the claim.  In this regard, the Board notes that the Veteran reported three dissociative episodes both to the February 2013 VA examiner, and to his private neurologist.  While the VA examiner determined that the Veteran's episodes of disorientation were not related to his in-service TBI, she performed no neuropsychological or diagnostic testing, and posited no alternative cause of the Veteran's symptoms.  Conversely, the Veteran's private physician performed EEG and MRI testing, which revealed brain abnormalities.  On the basis of these results, the private neurologist diagnosed a partial seizure disorder which he attributed to the Veteran's in-service TBI.  In comparing the VA and private evaluations, the Board finds the private evaluation to be more convincing, as its inclusion of diagnostic testing resulted in a more thorough examination than that provided by the VA examiner.  As such, the Board concludes that the Veteran's dissociative, disorienting episodes are a symptom of his service connected TBI.  

The Board notes that the Veteran suffered three such episodes in the years prior to his evaluation by Dr. S.K.  As such, the Board finds that the Veteran's disorienting episodes have been "occasional" within the meaning of the TBI Rating Table.  The Board also notes that during his dissociative episodes, the Veteran reported not knowing where he was, and not knowing what he was doing.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's reported episodes have involved disorientation to both place and situation within the meaning of the TBI Rating Table.  Pursuant to Diagnostic Code 8045, occasional disorientation to two of the four aspects (person, time, place, situation) of orientation warrants assignment of a 2 under the "Orientation" facet of the TBI Rating Table.  In turn, when the highest level of evaluation of any facet is a 2, a 40 percent disability rating is warranted.

The Board notes that upon a review of the entire record, an assignment of higher than a 2 under any of the TBI Rating Table's facets is not supported by the evidence, and thus a rating higher than 40 percent is not warranted.  Specifically, there has been no objective evidence on testing of mild, or more, impairment of memory, attention, concentration, or executive functions resulting in mild, or more, functional impairment.  There is no evidence of moderately, or more, impaired judgment.  There is no evidence of inappropriate social interaction.  As noted, there is evidence of "occasional" disorientation to two of the four aspects of orientation.  However, there is no evidence of disorientation that could be characterized as "often."  There is no evidence of motor activity which is moderately decreased due to apraxia.  In this regard, the Board notes that the February 2013 VA examiner indicated the Veteran's gait was abnormal, but stated that none of his physical symptoms were attributable to his TBI.  This finding is supported by the record, which shows the Veteran is service connected for a compression fracture of the thoracic spine as well as radiculopathy in both lower extremities.  There is no evidence of moderately to severely impaired visual spatial orientation, such as getting lost in familiar surroundings due to vision problems, or being unable to use an assistive device such as a global positioning system (GPS).  The Board notes that assignment of higher than a 2 is not permitted under the "Subjective Symptoms" facet.  There is no evidence of neurobehavioral effects attributable to the Veteran's TBI which would preclude workplace or social interaction.  There is no evidence of any difficulty in communicating by spoken or written language.  Finally, there is no evidence of a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine and has employed the doctrine where appropriate.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating higher than 40 percent for the Veteran's TBI residuals.

The Board notes that consideration has been given to assigning the Veteran's diagnosed seizure disorder a separate rating under the General Rating Formula for Major and Minor Epileptic Seizures.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8910-8914 (2016).  However, the evidence shows the Veteran has had a total of 3 seizures between 2007 and 2012.  These events were described as transient dissociative episodes.  As such, the events were "minor seizures" within the meaning of Diagnostic Code 8914.  For a rating of 40 percent or higher, minor seizures must occur at least 5 to 8 times weekly.  As such, a separate evaluation under the diagnostic codes applicable to seizure disorders would not benefit the Veteran.
 
Consideration has been given to assigning staged ratings for the disability decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board has determined that the Veteran's TBI residuals warrant a 40 percent rating, but not higher, throughout the period of the claim.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's TBI residuals, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, there is no suggestion in the record that the Veteran's TBI residuals, by themselves or in combination with other service connected disabilities, render him unemployable.  As such, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 







ORDER

The Board having determined that a 40 percent rating for residuals of a TBI is warranted throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


